Citation Nr: 1000934	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-37 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of colon cancer prior to June 17, 2008, and 20 
percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDING OF FACT

Residuals of colon cancer, throughout the appeal, are 
manifest by no more than a resection of the large intestines 
resulting in ten to twelve bowel movements a day with loose 
stools and severe effects on the daily activities of 
shopping, exercise, sports, recreation and traveling.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but not 
greater, have been met for residuals of colon cancer 
throughout the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7329 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in June 2005.  The 
RO's November 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board finds that the notice error did not affect the 
essential fairness of the adjudication because the December 
2006 statement of the case provided the pertinent information 
regarding disability ratings and effective dates.  Presuming 
that the Veteran read the documents pertinent to his claim, 
he has had actual knowledge of the information in question.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd 
on other grounds sub nom. Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service VA and private treatment 
records and reports have also been obtained.  The Veteran has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was provided VA examinations in June 2005 and June 
2008.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of colon cancer has been assigned an 
initial evaluation of 10 percent prior to June 17, 2008, and 
20 percent thereafter, pursuant to Diagnostic Code 7329, 
pertaining to resection of the large intestine.  According to 
Diagnostic Code, 10, 20 and 40 percent evaluations are 
warranted where there are slight, moderate and severe 
symptoms, respectively.  38 C.F.R. § 4.114, Diagnostic Code 
7329 (2009).  Severe symptoms must be objectively supported 
by examination findings.  Id.  

In reviewing the evidence of record, the Board finds that an 
evaluation of 40 percent is warranted for the Veteran's 
residuals of colon cancer for the entire appeal period.  In 
this regard, the Board observes that an October 2005 
statement from Dr. Benedict, a private physician, indicates 
the Veteran has been placed on multiple medical regimens with 
only moderately success for control of bowel function.  In a 
June 2006 statement, the Veteran indicated he has up to 
twelve bowel movements a day, often with extreme urgency, 
which occasionally cause rectal bleeding.  Further, May and 
July 2007 VA treatment records indicate the Veteran suffers 
from loose stools, with his stools being solid only one out 
of four times.  

Finally, as noted above, the Veteran was provided a VA 
examination in June 2008.  The examination report notes the 
Veteran's complaints of frequent bowel movements, and notes 
the uncontrollable bowel movements have negatively impacted 
his ability to do routine activities of daily living.  In 
this regard, the VA examiner noted the Veteran's condition 
has a severe effect on shopping, exercise, sports, recreation 
and travelling, with a moderate effect on performing chores.  
Finally, the VA examiner noted the Veteran's social 
interactions are negatively impacted, as are his family 
interactions, and the prognosis of the bowel dysfunction is 
poor.  The examination report reflects that the examiner was 
familiar with the veteran's history, having reviewed the 
claims file, and it is full and complete.  Thus, the 
examination is adequate.

In light of the records discussed above, the Board finds the 
evidence to be in genuine equipoise as to whether the Veteran 
suffers from "severe" symptoms as a result of his service-
connected residuals of colon cancer under Diagnostic Code 
7329.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Court found that "a Veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  Further, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."  Id.  

Accordingly, in resolving all doubt in favor of the Veteran, 
the Board finds that an evaluation of 40 percent, but not 
greater, is warranted for the Veteran's service-connected 
residuals of colon cancer.  As a 40 percent evaluation is the 
maximum scheduler evaluation assignable under Diagnostic Code 
7329, further discussion of Diagnostic Code 7329 is not 
necessary.  

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected residuals of colon cancer.  However, no 
higher or separate evaluation is warranted under any of these 
diagnostic codes.  The Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



ORDER

An evaluation of 40 percent, but not greater, is granted for 
residuals of colon cancer throughout the appeal, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


